In separate proceedings pursuant to subdivision 6 of section 384 of the Social Services Law, with respect to certain children, petitioner appeals from an order of the Family Court, Kings County, dated November 8, 1977, which, after a hearing, dismissed the petitions with regard to the children Angelo Mendez and John Mendez. Order reversed, on the law, without costs or disbursements, and proceeding remitted to the Family Court for a further hearing and a new determination before Judge Palmer. Section 371 (subd 2, par [c]) of the Social Services Law defines an "Abandoned child” as one who was left "without being visited or having payments made toward his support, for a period of at least six months, by his parent, guardian or other lawful custodian without good reason”. The testimony clearly establishes that neither parent had visited or contributed to the support of the children in question in the six months preceding the hearing. However, before an abandonment can be established, inquiry must be made into the question of whether it occurred without good reason. The record here neither supports nor negates such a finding. Accordingly we remit for a further evidentiary hearing in accordance with this view. Latham, J. P., Cohalan, Rabin and Hawkins, JJ., concur.